DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (WO 2018110083A1) corresponds with (US 2019/0319663 A1) which is relied on for the rejection in view of Wang et al. (CN 107453013A).
In claim 1, Shimura discloses in Figs. 2 and 3, an electronic device, comprising:
a first substrate (61a in Fig. 2b);
a second substrate (61b in Fig. 2b)
a plurality of phase shift units (801-803 in Fig. 3; [0053]) disposed on the second substrate;
a feeding structure (wires 63 and 64a formed on the substrate 61a and the transceiver 77 [0049]) disposed on the first substrate (61a); and
a radio frequency signal processor (baseband processor 70);
a plurality of patch elements (A11-Anm) disposed on the second substrate (61b);
wherein the radio frequency signal processor (70) receives a first signal, and provides a second signal altered by the radio frequency signal processor ([0043] baseband processor 70 has terminals 73 for inputting and outputting baseband signals) to the phase shift units through the feeding structure.
with the exception of disclosing the plurality of phase shift units disposed on the first substrate, and a liquid-crystal material disposed between the first substrate and the second substrate. 
However, Wang discloses in Fig. 1 a phase shifter based on liquid-crystal material, comprising an upper glass plate 1, intermediate the liquid crystal layer 3, and the lower glass plate 2. For the same principle, the teachings in Wang can be applied with the teachings in Shimura wherein a liquid crystal material based on phase shifter, especially a liquid crystal material based on phase shifter. The solution is the lower layer phase shifter are encapsulated with a glass plate, and middle part injected with liquid crystal.
Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to the plurality of phase shift units disposed on the first substrate, instead of the plurality of phase shift units being disposed the second substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In claim 2, Shimura in view of Wang discloses the electronic device according to claim 1, wherein Shimura further discloses the radio frequency signal is intensified ([0060]; the reception RF signals are amplified by amplifiers 80).
In claim 3, Shimura in view of Wang discloses the electronic device according to claim 1, wherein Shimura further discloses a waveform of the radio frequency signal is adjusted ([0060]; the amplitudes of the reception RF signals may be adjust).
In claim 5, Shimura in view of Wang discloses the electronic device according to claim 1, wherein the plurality of phase shift units (801, 803) and the radio frequency processor (70) are disposed on a same side of the first substrate (61a).
4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura  in view of Wang et al. as applied to claim 1 above, and further in view of KR 2007003111.
In claim 4, Shimura in view of Wang discloses the electronic device according to claim 1; with the exception of explicitly disclosing wherein the radio frequency processor is for noise reduction.
However, KR 2007003111 discloses in Fig. 2, the transmission/reception processor 120 transmits/receives data and voice signals with an RF signal to a base station (not shown), performs noise reduction, amplification, etc. of the transmission/reception RF signal.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a transmission/reception processor that transmits/receives data and voice signals with an RF signal to a base station (not shown), performs noise reduction, amplification, etc. of the transmission/reception RF signal according to a unique frequency band of the mobile communication terminal and controls the control unit.
5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura in view of Wang et al. as applied to claim 1 above, and further in view of Zheng (CN 103326115 A).
In claim 6, Shimura in view of Wang discloses the electronic device according to claim 1; with the exception of disclosing wherein the plurality of phase shift units and the radio frequency processor are disposed on different sides of the substrate.
However, Zheng disclosing in Fig. 4 wherein the plurality of phase shift units (12s in Fig. 1) and the radio frequency processor (4) are disposed on different sides of the first substrate (1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide antenna elements integrated phased array antenna, comprising a substrate, a micro-tuning phase shifter continuously, a small antenna unit, radio frequency feeding power network and a bias voltage network, said substrate is ceramic material, micro-tuning phase shifter continuously, radio frequency feeding power network and a bias voltage network through structured metal layer formed on the surface of the ceramic material, and further provides a module system of the antenna, in order to reduce the cost, reduce the manufacturing process flow of the circuit board, and through circuit control phase can ensure large field of view width and angle of high-resolution observation.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection(s), as set forth in the above detailed action.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844